— Order, Surrogate’s Court, New York County (Kristin Booth Glen, S.), entered on or about June 7, 2010, which granted the petition for letters of administration, unanimously affirmed, without costs.
Even if objectant could prove that she was the deceased’s concubine under the law of Oaxaca, Mexico, her relationship with the deceased would not be recognized as a marriage in New York because concubinage is not considered marriage in Oaxaca (see Van Voorhis v Brintnall, 86 NY 18, 25 [1881]; Matter of Mott v Duncan Petroleum Trans., 51 NY2d 289, 292 [1980]; see also Godfrey v Spano, 13 NY3d 358, 378 [2009, Ciparick, J., concurring]). Concur — Gonzalez, P.J., Mazzarelli, Moskowitz, Acosta and Román, JJ.